Mr. Justice McDonald delivered the opinion of the court. 3. Landlobd and tenant, § 321*—when exelusion of evidence in action for rent is reversible error. Where, in an action for rent under a lease, one of the issues involved was the ownership of certain property which the lessee removed from the demised premises, and plaintiff introduced evidence as to’ his ownership and installation of the property, and defendant offered countervailing evidence that it had installed the property, and an objection by plaintiff to such evidence was sustained, held that as the value of the property was included in plaintiff’s claim and constituted part of the allowance of damages, the refusal to admit such evidence constituted reversible error.